Citation Nr: 0421367	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  93-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by rectal bleeding, as a residual of Agent Orange 
exposure.  

2.  Entitlement to service connection for a skin disorder, as 
a residual of Agent Orange exposure.

3.  Entitlement to service connection for a disability 
manifested by paralysis of the neck, as a residual of Agent 
Orange exposure.  

4.  Entitlement to service connection for a disability 
manifested by paralysis of the shoulders, as a residual of 
Agent Orange exposure.  

(The issues of entitlement to an effective date earlier than 
January 23, 1991, for the grant of service connection for 
residuals of leech bites, entitlement to a rating in excess 
of 30 percent prior to April 8, 1997, for residuals of leech 
bites, and entitlement to a rating in excess of 10 percent 
subsequent to April 7, for residuals of leech bites, are the 
subject of a separate decision.  See September 2001 Board 
decision, which addressed the aforementioned issues.)   

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  In an October 1995 decision, the Board 
denied the veteran's claims of entitlement to service 
connection for a kidney disability and disabilities 
manifested by loss of equilibrium and a low sperm count, 
claimed as residuals of Agent Orange.  The veteran did not 
appeal.  In the same October 1995 decision, the Board 
remanded the veteran's claim of service connection for a skin 
disability, as due to residuals of leech bites or Agent 
Orange exposure, and the claims of service connection for 
disabilities manifested by rectal bleeding, peripheral 
neuropathy and paralysis of the neck and shoulders, as 
residuals of Agent Orange exposure, to the RO for further 
evidentiary development.

By a decision dated in November 1999, the Board granted 
service connection for a skin disability, to include 
residuals of leech bites.  In the same decision, it reopened 
the previously denied claim of entitlement to service 
connection for a skin disability, claimed as a residual of 
Agent Orange exposure, but denied the claim as not well 
grounded.  The Board also denied as not well grounded, claims 
of entitlement to service connection for a disability 
manifested by rectal bleeding, a disability manifested by 
paralysis of the neck, and a disability manifested by 
paralysis of the shoulders, all claimed as residuals of Agent 
Orange exposure.  In addition, in the November 1999 decision, 
the Board denied on the merits the claim of entitlement to 
service connection for peripheral neuropathy.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a Joint Motion for Partial 
Remand and to Stay Further Proceedings (Joint Motion), the 
parties noted that the veteran was not pursuing his appeal 
with respect to the claim of entitlement to service 
connection for a skin disability as a residual of leech bites 
or the claim of entitlement to service connection for 
peripheral neuropathy.  In the Joint Motion, the parties 
jointly moved to vacate and remand those parts of the 
November 1999 Board decision that found the veteran's claims 
to be not well grounded.  The parties observed that remand 
was required due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In an order 
dated in January 2001, the Court granted the motion and 
vacated that part of the Board's decision that denied service 
connection for: (1) a skin disorder; (2) a disability 
manifested by rectal bleeding; (3) a disability manifested by 
paralysis of the neck; and (4) a disability manifested by 
paralysis of the shoulders, all claimed as residuals of Agent 
Orange exposure.  The Court dismissed the remainder of the 
appeal.        

By a September 2001 decision, the Board concluded that new 
and material evidence had been received sufficient to reopen 
the previously denied claim of service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure.  In 
the same decision, the Board remanded the appellant's claims 
for service connection for: (1) a skin disorder; (2) a 
disability manifested by rectal bleeding; (3) a disability 
manifested by paralysis of the neck; and (4) a disability 
manifested by paralysis of the shoulders, all claimed as 
residuals of Agent Orange exposure, for additional 
development.  

The issues of entitlement to service connection for: (1) a 
skin disorder; (2) a disability manifested by paralysis of 
the neck; and (3) a disability manifested by paralysis of the 
shoulders, all claimed as residuals of Agent Orange, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C. 


FINDING OF FACT

The appellant does not have a disability manifested by rectal 
bleeding, to include internal hemorrhoids, that is a result 
of exposure to Agent Orange, or some other herbicide, during 
service.   


CONCLUSION OF LAW

A disability manifested by rectal bleeding, to include 
internal hemorrhoids, as a result of exposure to Agent 
Orange, or some other herbicide, was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA are applicable to 
the appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a November 1994 rating action, and that 
the VCAA was not signed into law until November 2000, it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant has 
also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection for disability manifested by rectal bleeding, as a 
residual of Agent Orange exposure.  The discussions in the 
statement of the case and the supplemental statements of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With respect to VA's duty to notify, the RO sent a letter to 
the appellant's representative in February 2002 in which he 
was notified of the VCAA, the types of evidence the appellant 
needed to submit, and the development the VA would undertake.  
The letter specifically informed the appellant's 
representative what was needed from the appellant and what VA 
would obtain on the appellant's behalf.  In addition, the 
Board notes that the January 2004 supplemental statement of 
the case provided the appellant with the text of the relevant 
portions of the VCAA, as well as the implementing 
regulations.  Therefore, in light of the above, the Board 
finds that the VA's duty to notify has been fully satisfied 
(see Quartuccio, 16 Vet. App. at 183), and that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the appropriate law and regulations 
pertinent to his service connection claim.  He was further 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 2003, the appellant underwent a 
VA examination which was pertinent to his service connection 
claim.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  In this regard, the Board recognizes that 
additional evidence was submitted to the Board after the 
appellant's case was certified on appeal.  See 38 C.F.R. §§ 
19.37, 20.1304 (2003).  In June 2004, the appellant's 
representative submitted directly to the Board a private 
medical statement, dated in May 2004, with attachments.  
However, the Board notes that a review of the May 2004 
private medical statement shows that it is negative for any 
discussion relevant to the appellant's claim for service 
connection for a disability manifested by rectal bleeding, as 
a residual of Agent Orange exposure.  Moreover, the Board 
further observes that the attachments are negative for any 
complaints or findings of a disability manifested by rectal 
bleeding.  As such, there is no need to remand the case for 
consideration of the private medical statement, with 
attachments, by the agency of original jurisdiction.  38 
C.F.R. §§ 19.37, 20.1304 (2003).  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).





II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a disability manifested by rectal 
bleeding, to include hemorrhoids.  The records show that in 
January 1968, the appellant underwent a separation 
examination.  At that time, the appellant's anus and rectum, 
and abdomen and viscera were clinically evaluated as normal.  

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from January 1966 to January 1968, 
which included 1 year, 1 month, and 16 days of foreign 
service. The appellant's Military Occupational Specialty 
(MOS) was as an anti-tank assaultman, and he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.

A September 1983 private medical statement from S.J.L., M.D., 
an urologist, shows that at that time, Dr. L. reported that 
he had first treated the appellant in 1972 for an infertility 
problem.  According to Dr. L., he subsequently treated the 
appellant for a urinary tract infection, and in 1975, he 
treated the appellant for an episode of hemoptysis and 
numerous other complaints.  Dr. L. did not describe 
complaints or findings referable to rectal bleeding.       

In January 1984, the appellant underwent a VA examination.  
At that time, he had complaints of periodic bleeding from the 
anus.  Upon physical examination, no bleeding was observed, 
and a small internal hemorrhoid was noted.  The diagnosis was 
internal hemorrhoids.  

In a November 1991 deposition, in conjunction with the 
veteran's civil litigation suit regarding a back injury 
sustained in an October 1989 elevator fall, a Dr. H. 
testified that he had first treated the veteran in July 1988.  
According to Dr. H., the veteran's complaints at that time 
included bright red blood in the stool.  Upon physical 
examination of the veteran's abdomen, there was some 
increased left tenderness on deep palpation.    

A May 1997 VA anoscopy report reflects that at that time, the 
appellant was found to have a moderate sized internal 
hemorrhoid on the right anterior position.  

In a May 1998 memorandum to the RO, the VA chief of surgical 
service stated that the appellant had one internal 
hemorrhoid.  The VA surgeon opined that it was highly 
unlikely that the appellant's internal hemorrhoid was related 
to Agent Orange exposure.  

A VA examination was conducted in July 2003.  At that time, 
the appellant stated that in 1971, he had bleeding per 
rectum, during and after bowel movements.  The appellant 
indicated that he subsequently continued to experience 
similar symptoms, approximately twice a month, and that he 
used local ointment.  He noted that for the last few years, 
he had been finding blood on tissue after bowel movements.  
According to the appellant, he was also getting a few drops 
of active blood in the stools during bowel movements, on an 
average of two to three times per week.  He denied any 
constipated bowel movements.  The appellant also denied any 
fecal leakage and stated that he was not using pads for fecal 
leakage.  He indicated that he was using a local ointment 
like Preparation H, as needed.  According to the appellant, 
he was not taking any laxatives, and he denied any history of 
anal fissures, fistual, or anal or rectal abscesses.  The 
appellant reported that he had not undergone any surgeries 
for hemorrhoids.  The examining physician stated that in the 
appellant's January 1984 VA examination, the appellant was 
found to have small internal hemorrhoids.  Upon physical 
examination, the examiner noted that the appellant was mildly 
obese and that there were no signs of malnutrition, 
clinically.  The appellant's abdomen was soft and non-tender, 
and no masses were felt.  Rectal examination revealed normal 
perianal skin.  There were no fissures, fistual, or 
abscesses.  There were also no external hemorrhoids, masses, 
or skin tags.  There was normal sphincter, and no tenderness.  
In regard to the prostate, no masses were felt.  According to 
the examiner, there was no blood on the gloves.  The 
diagnosis was internal hemorrhoids, by history.  The examiner 
opined that the appellant's internal hemorrhoid was not 
likely related to exposure to Agent Orange.         


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).    

The Board notes that a change in the law has taken place with 
respect to the adjudication of claims based upon exposure to 
Agent Orange during service in Vietnam.  On December 27, 
2001, the President signed the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-113, 
115 Stat. 976 (2001).  That new statute, in pertinent part, 
redesignated and amended 38 U.S.C.A. § 1116(f) to provide 
that, for purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent of the kind specified in section 1116, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, only if 
a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  McCartt 
v. West, 12 Vet. App. 164 (1999).  In other words, the 
presumption of exposure was applicable only if the veteran 
had one of the listed diseases specifically enumerated under 
38 C.F.R. § 3.309(e).  Now, the law as it currently stands 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, 
eliminating the requirement that a veteran must also have one 
of the conditions specifically enumerated under 38 C.F.R. § 
3.309(e) (2003).  The last date on which such a veteran shall 
be presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).  The Board further notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the VEBEA, 
eliminated the requirement that respiratory cancers must be 
manifested within 30 years following service in the Republic 
of Vietnam.

Initially, it is noted that service records confirm that the 
appellant had active service in Vietnam during the Vietnam 
era.  Therefore, the appellant is presumed to have been 
exposed to herbicides in service.  38 U.S.C.A. § 1116(f).  
However, the Board also observes that a disability manifested 
by rectal bleeding, to include internal hemorrhoids, is not 
among the disabilities listed in 38 C.F.R. § 3.309(e).  Thus, 
the appellant may not receive the benefit of a rebuttable 
presumption that his claimed disability manifested by rectal 
bleeding, to include internal hemorrhoids, was caused by 
exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2003).

In the instant case, the Board notes that there is no 
competent medical evidence of record showing a current 
medical diagnosis of a disability manifested by rectal 
bleeding.  In this regard, the Board observes that in the 
appellant's most recent VA examination, dated in July 2003, 
rectal examination revealed normal perianal skin, and there 
were no fissures, fistual, abscesses, external hemorrhoids, 
masses, or skin tags.  In addition, there was normal 
sphincter and no tenderness, and according to the examiner, 
there was no blood on the gloves.  The Board also notes that 
in regard to the appellant's diagnosed internal hemorrhoids, 
there is no competent medical evidence of record showing a 
connection between the appellant's diagnosed internal 
hemorrhoids and his in-service Agent Orange exposure.  In 
this regard, the Board observes that in the appellant's July 
2003 VA examination, the examiner opined that the appellant's 
internal hemorrhoid was not likely related to exposure to 
Agent Orange.  In addition, in a May 1998 memorandum to the 
RO, the VA chief of surgical services opined that it was 
highly unlikely that the appellant's internal hemorrhoid was 
related to Agent Orange exposure.     

The only evidence of record supporting the appellant's claim 
is his own lay opinion that he currently has a disability 
manifested by rectal bleeding, to include internal 
hemorrhoids, that is related to his in-service Agent Orange 
exposure.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit ruled that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in 
this regard, the Board observes that the issue of entitlement 
to service connection for a disability manifested by rectal 
bleeding on a direct basis was previously denied by the Board 
in a March 1987 decision.  That decision is final.  38 
U.S.C.A. § 7104 (West 2002).  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  However, given that there is 
no evidence of record showing that the appellant has filed a 
claim to reopen his previously denied claim for service 
connection for a disability manifested by rectal bleeding on 
a direct basis, the Board notes that the current appeal is 
limited only to the issue of entitlement to service 
connection for a disability manifested by rectal bleeding, 
secondary to Agent Orange exposure.  

In light of the above, the Board finds that there is no 
competent medical evidence of record showing that the 
appellant currently has a disability manifested by rectal 
bleeding.  In addition, the Board also finds that there is no 
competent medical evidence of record showing a connection 
between the appellant's diagnosed internal hemorrhoids and 
his in-service Agent Orange exposure.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for a disability 
manifested by rectal bleeding, to include internal 
hemorrhoids, as a residual of Agent Orange exposure.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested 
by rectal bleeding, to include internal hemorrhoids, as a 
residual of Agent Orange exposure, is denied.  


REMAND

38 C.F.R. § 20.1304(a) (2003) provides that a veteran be 
provided a period of 90 days following notification of an 
appeal being certified to the Board to submit any additional 
evidence.  

38 C.F.R. § 20.1304(b) (2003) also provides that following 
the expiration of the 90 days, the Board will not accept 
additional evidence except when the veteran demonstrates good 
cause for the delay.  Examples of good cause include, but are 
not limited to, illness or incapacity of the veteran or 
representative, discovery of evidence after expiration of the 
time limit, and delay in transfer of the record to the Board.  
If good cause is not shown, the request to submit additional 
evidence will be referred to the RO upon completion of the 
Board's action on the pending appeal without action by the 
Board on the request to submit additional evidence.  New 
evidence received by the RO may be treated as a request to 
reopen the claim and, if the Board denied the claim and the 
RO is subsequently able to allow the claim upon consideration 
of the new evidence, the effective date of that allowance 
will be the same date as if the Board had granted the appeal 
previously pending.

As previously stated, by a September 2001 decision, the Board 
remanded the appellant's claims for service connection for: 
(1) a skin disorder; (2) a disability manifested by rectal 
bleeding; (3) a disability manifested by paralysis of the 
neck; and (4) a disability manifested by paralysis of the 
shoulders, all claimed as residuals of Agent Orange exposure, 
for additional development.  As per the Board's September 
2001 decision, in July 2003, the appellant underwent VA 
examinations which were pertinent to his service connection 
claims.  In January 2004, the RO issued a supplemental 
statement of the case (SSOC), and in correspondence, dated on 
March 16, 2004, the appellant was notified that his appeal 
had been forwarded to the Board.  

In letters to the Board from the appellant's representative, 
dated in March 2004, the appellant's representative requested 
that the appellant be provided with an additional 60 days 
from the date his appeal was certified to the Board to submit 
new medical evidence in support of his claims.  A 60-day 
extension was granted by the Board in March 2004.  In a 
letter to the Board from the appellant's representative, 
dated in May 2004, the appellant's representative requested 
additional time to submit medical evidence in support of the 
appellant's claims.  In a letter, dated on June 2, 2004, the 
Board granted the representative's request for a 30-day 
extension.  

On June 16, 2004, the Board received a private medical 
statement, dated in May 2004, with attachments, from the 
appellant's representative in support of the appellant's 
claims.  The submission by the appellant's representative did 
not include a waiver of RO consideration of the evidence, 
which is required for its initial consideration by the Board.  
See Disabled American Veteran, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (held 38 
C.F.R. § 19.9(a)(2) invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allowed Board to 
consider evidence without remand to RO for initial 
consideration and without having to obtain veteran's waiver, 
which is contrary to 38 U.S.C. § 7104(a)).  In this regard, 
the Board notes that the May 2004 private medical statement, 
with attachments, is relevant to the appellant's claims for 
service connection for: (1) a skin disorder; (2) a disability 
manifested by paralysis of the neck; and (3) a disability 
manifested by paralysis of the shoulders, all claimed as 
residuals of Agent Orange exposure.  Therefore, since an SSOC 
pertaining to the additional evidence has not been issued, 
this evidence must be referred back to the RO.  Although the 
evidence submitted by the appellant's representative was 
received at the Board more than 90 days after the RO's 
certification and transfer of the appellant's appeal, 
nevertheless, given that the appellant had been granted 
extensions by the Board, the Board finds that he has shown 
good cause for the delay.  Accordingly, because the appellant 
has not waived his right of initial RO review, the Board 
finds that a remand is required for issuance of a new SSOC as 
to the aforementioned issues.      

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his skin disorder, disability manifested 
by paralysis of the neck, and/or 
disability manifested by paralysis of the 
shoulders, at any time following his 
period of military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should then review and re-
adjudicate the appellant's claims in 
light of the evidence added to the record 
since the January 2004 SSOC was issued.  
The RO should consider all of the 
evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative an SSOC 
and an appropriate period of time should 
be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(Continued on the next 
page)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



